DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 9-12, 16-17, 19-25 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
5.	Claims 1, 6, 9-12, 16-17, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0307687 issued to Michael Joshua Natkin et al (“Natkin”) and US 5862223 issued to Jay S. Walker et al. (“Walker”).

As per claim 1, Natkin teaches A method, comprising:

receiving, at an information handling device, a user query (Natkin: [0042], as client computing device to interact with query processing system to answer questions. User uses client device to input questions for example via text or voice);

identifying, using a processor, that a stored answer does not correspond to the user query (Natkin: [0038], Figure 1, [0079], determine by, for example, the response module, that a response is not available that answers the user query);

determining, using a processor, a query-answering source for the user query , wherein the query-answering source is at least one contributor (Natkin: [0084], Alternatively, the query may be transmitted for delivery directly to one or more other users 163a-c, for example via email, SMS, instant messaging , phone call etc., [0094], as reputational indicators for users163a-c (contributors), monetary incentives, users can turn to first when seeking an answer to a user query) …;

transmitting the user query to another device associated with the at least one contributor (Natkin: [0084], Alternatively, the query may be transmitted for delivery 

providing an answer submitted by the query-answering source to a user (Natkin: [0100], as responses to the user queries may be first filtered, edited, and/or curated by the crowd sourcing module before outputting to the user).
	
Natkin does not explicitly teach “… contributor located in a geographic region associated with the user”. Walker does teach this limitation at End user attaches criteria to request. Both the user ID and criteria are combined with the request to include at least one of price, time frame required for answer, qualifications of the expert, subject, geographic location, etc. The information used to route the user request to experts meeting the criteria. Searched database to find expert to answer end user request. Column 21, transmitting the end user request to the appropriate expert. Price associated with answering the request by the expert (contributor)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natkins’ system of crowdsourcing responses in a query processing system by utilizing experts/contributors located in geographic locations of Walker to provide responses to users queries. One would have been motivated to make this modification because Natkin at [0069] describes user queries, such as cooking time, may be linked with variable properties, such as temperature and altitude, as these factors may impact the answer to the question. As such, providing query responses by others/experts in a specific geographic region would provide more reliable responses 

	
As per claim 6, same as claim arguments above and Natkin teaches:
    The method of claim 1, further comprising ranking the at least one subscribed contributor (Natkin: [0096], as reputational indicators for other users, reputation based on quality responses to user queries, Set of “power users” that have a reputational indicators) and assigning a confidence to the answer provided by the at least one contributor based on the ranking Natkin: [0215], as 800b includes indication of reputational level of the responding user 163a-c (contributors) which is associated with the response). 


As per claim 9, same as claim arguments above and Natkin teaches:     The method of claim 1, wherein the answer is at least one answer selected from the group consisting of a most common answer, a most confident answer, and a highest voted answer (Natkin: [0100], responses selected from responses that best match the user query and/or are received by users with high reputational indicators)).


As per claim 10, same as claim arguments above and Natkin teaches:     The method of claim 1, wherein the answer comprises a plurality of answers and wherein the providing comprises providing each of the plurality of answers to the user (Natkin: [021], as Figure 8B, returned responses from multiple other users 106a-c (contributors). Figure 8B depicts a listing of multiple responses 800b. ).

As per claim 11, same as claim arguments above and Natkin teaches:     The method of claim 1, wherein the providing comprises identifying an available answer after a predetermined time where no available answer has been identified 
(Natkin: [0101], different approaches to timing of crowdsourced responses to meet user requirements, example, a particular time-period; if response are not received from other users within a particular time period, output an available response that best matches user query even if confidence level threshold is not met, [0124], provisional response having highest relative confidence level).


As per claim 12, Natkin teaches: An information handling device, comprising:

a processor (Natkin: Figure1, processor);

a memory device that stores instructions executable by the processor (Natkin: Figure 1) to: 
receive a user query (Natkin: [0042], as client computing device to interact with query processing system to answer questions. User uses client device to input questions for example via text or voice);

identify that a stored answer does not correspond to the user query from a user (Natkin: [0038], Figure 1, [0079], determine by, for example, the response module, that a response is not available that answers the user query);

determine a query-answering source for the user query, wherein the query-answering source is at least one contributor   (Natkin: [0084], Alternatively, the query may be transmitted for delivery directly to one or more other users 163a-c, for example via email, SMS, instant messaging, phone call etc., [0094], as reputational indicators for users163a-c (contributors), monetary incentives, users can turn to first when seeking an answer to a user query) …;


transmit the user query to another device associated with the at least one contributor (Natkin: [0084], Alternatively, the query may be transmitted for delivery directly to one or more other users 163a-c (contributors) , for example via email, SMS, instant messaging , phone call etc.); and 

provide an answer submitted by the query-answering source to a user (Natkin: [0100], as responses to the user queries may be first filtered, edited, and/or curated by the crowd sourcing module before outputting to the user).
	
contributor located in a geographic region associated with the user”. Walker does teach this limitation at End user attaches criteria to request. Both the user ID and criteria are combined with the request to include at least one of price, time frame required for answer, qualifications of the expert, subject, geographic location, etc. The information used to route the user request to experts meeting the criteria. Searched database to find expert to answer end user request. Column 21, transmitting the end user request to the appropriate expert. Price associated with answering the request by the expert (contributor)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natkins’ system of crowdsourcing responses in a query processing system by utilizing experts/contributors located in geographic locations of Walker to provide responses to users queries. One would have been motivated to make this modification because Natkin at [0069] describes user queries, such as cooking time, may be linked with variable properties, such as temperature and altitude, as these factors may impact the answer to the question. As such, providing query responses by others/experts in a specific geographic region would provide more reliable responses (for example cooking time and temperature would be adjusted based on altitude (geographic location).

	
As per claim 16, same as claim arguments above and Natkin teaches: 
The information handling device of claim 12, wherein the instructions executable by the processor to transmit comprise instructions executable by the processor to transmit the user query to another device associated with the at least one contributor (Natkin: [0084], Alternatively, the query may be transmitted for delivery directly to one or more other users 163a-c (contributors), for example via email, SMS, instant messaging, phone call etc.).

As per claim 17, same as claim arguments above and Natkin teaches: wherein the instructions are further executable by the processor to identify an urgency associated with the user query at (Natkin: [0101], different approaches to timing of crowdsourced responses to meet user requirements, example, a particular time-period).


As per claim 19, same as claim arguments above and Natkin teaches:
wherein the answer is at least one answer selected from the group consisting of a submitted answer, a most common answer, a most confident answer, and a highest voted answer (Natkin: [0100], responses selected from responses that best match the user query and/or are received by users with high reputational indicators))

As per claim 20, same as claim arguments above and Natkin teaches:
 wherein the answer comprise a plurality of answers and wherein the instructions executable by the processor to provide comprise instructions executable by the processor to provide each of the plurality of answers to the user (Natkin: [021], as Figure 8B, returned responses from multiple other users 106a-c (contributors). Figure 8B depicts a listing of multiple responses 800b. ).


As per claim 21, same as claim arguments above and Natkin teaches:    
wherein the instructions executable by the processor to provide comprise instructions executable by the processor to identify an available answer after a predetermined time where no available answer has been identified (Natkin: [0101], different approaches to timing of crowdsourced responses to meet user requirements, example, a particular time-period; if response are not received from other users within a particular time period, output an available response that best matches user query even if confidence level threshold is not met, [0124], provisional response having highest relative confidence level).

As per claim 22, Natkin teaches A product, comprising:

a storage device that stores code, the code being executable by a processor and comprising:

code that receives a user query from a user (Natkin: [0042], as client computing device to interact with query processing system to answer questions. User uses client device to input questions for example via text or voice);

code that identifies that a stored answer does not correspond to the user query (Natkin: [0038], Figure 1, [0079], determine by, for example, the response module, that a response is not available that answers the user query);

code that determines a query-answering source for the user query, wherein the query-answering source is at least one contributor (Natkin: [0084], Alternatively, the query may be transmitted for delivery directly to one or more other users 163a-c, for example via email, SMS, instant messaging , phone call etc., [0094], as reputational indicators for users163a-c (contributors), monetary incentives, users can turn to first when seeking an answer to a user query) …;


code that transmits the user query to another device associated with the at least one contributor (Natkin: [0084], Alternatively, the query may be transmitted for delivery directly to one or more other users 163a-c (contributors) , for example via email, SMS, instant messaging , phone call etc.); and

code that provides an answer submitted by the query-answering source to a user (Natkin: [0100], as responses to the user queries may be first filtered, edited, and/or curated by the crowd sourcing module before outputting to the user).
	
Natkin does not explicitly teach “… contributor located in a geographic region associated with the user”. Walker does teach this limitation at End user attaches criteria are combined with the request to include at least one of price, time frame required for answer, qualifications of the expert, subject, geographic location, etc. The information used to route the user request to experts meeting the criteria. Searched database to find expert to answer end user request. Column 21, transmitting the end user request to the appropriate expert. Price associated with answering the request by the expert (contributor)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natkins’ system of crowdsourcing responses in a query processing system by utilizing experts/contributors located in geographic locations of Walker to provide responses to users queries. One would have been motivated to make this modification because Natkin at [0069] describes user queries, such as cooking time, may be linked with variable properties, such as temperature and altitude, as these factors may impact the answer to the question. As such, providing query responses by others/experts in a specific geographic region would provide more reliable responses (for example cooking time and temperature would be adjusted based on altitude (geographic location).

As per claim 23, same as claim arguments above and Natkin teaches:   The product of claim 22, wherein the code that provides comprises code that identifies an available answer after a predetermined time where no available answer has been identified (Natkin: [0101], different approaches to timing of crowdsourced responses to meet user requirements, example, a particular time-period; if response are not received from other users within a particular time period, output an available response that best 


As per claim 24, same as claim arguments above and Natkin teaches: The method of claim 1, further comprising identifying an urgency associated with the user query and providing an indication of the urgency to the at least one contributor (Natkin: [0101], different approaches to timing of crowdsourced responses to meet user requirements, example, a particular time-period, Natkin: [0124], as certain scenarios require strict timing requirements. For example, if a user is grilling a steak and asks ‘how long do I grill a steak’ they may need an answer as soon as possible even if the answer is not completely accurate.).

As per claim 25, same as claim arguments above and Natkin teaches The information handling device of claim 12, wherein the instructions are further executable by the processor to identify an urgency associated with the user query and provide an indication of the urgency to the at least one contributor  (Natkin: [0101], different approaches to timing of crowdsourced responses to meet user requirements, example, a particular time-period, ; Natkin: [0124], as certain scenarios require strict timing requirements. For example, if a user is grilling a steak and asks ‘how long do I grill a steak’ they may need an answer as soon as possible even if the answer is not completely accurate.).


Response to Arguments
6.	Applicant's arguments filed December 21, 2020 have been fully considered.
Applicant states that the combined references fail to teach or suggest all claimed limitations and is particularly noticeable when the claims are interpreted in light of the underlying specification. Applicant has amended the claims. 
In response, Examiner finds the Applicant has not discussed the references applied against the claims, explaining how the claims avoid the references or distinguishes from them. Based on the new amendments to the claims and further consideration, a new ground(s) of rejection is made. See rejection above.


Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        March 7, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167